—Proceeding pursuant to CPLR article 78 to review a determination of the New York State Office of Temporary and Disability Assistance, dated August 1, 2000, which, after a hearing, confirmed a determination of the Suffolk County Department of Social Services, dated March 22, 2000, which discontinued a grant of public assistance.
Adjudged that the determination is confirmed and the petition is denied on the merits, without costs or disbursements.
The petitioner brought this proceeding on behalf of her grandson to review a determination terminating his public assistance payments. The determination to discontinue benefits was properly based on the fact that the recipient’s income exceeded the eligibility limits established by 18 NYCRR 352.18 (c). The income received by the recipient as part of the proceeds of a wrongful death settlement were not exempt from consideration in determining the recipient’s eligibility (see 18 NYCRR 352.22 [e]).
The petitioner’s remaining contention is without merit. Florio, J.P., O’Brien, McGinity and H. Miller, JJ., concur.